DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to amendment filed on 4/22/2022.
Claims 1 – 16 and 19 – 22 are pending.
Claims 17 and 18 have been canceled.

Allowable Subject Matter
Claims 1 – 16 and 19 – 22 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments have been fully considered and are persuasive.
Regarding Claims 1 – 16 and 19 – 22, same reasons of Action sent on 2/3/2022.

The closest references are found based on the updated search:
OGG (US 2017/0117591 A1) discloses recording a second defective indicator that a battery in the battery string is defective, in a database when difference between test open circuit voltage of the battery and the test load voltage of the battery is greater than load voltage differential (see abstract).
Hariharan et al. (US 2017/0052228 B2) suggests a method that involves estimating an open circuit voltage of the battery (102) based on an open current voltage model (see abstract).
Kondo (US 2022/0050144 A1) teaches a fuel gauge coupled to the battery and capable of determining an open circuit voltage (OCV) associated with the battery (see claim 1).

However, the combination or each of the cited references above does not disclose nor fairly suggest each and every claimed limitation of independent claims 1, 9, and 15, therefore claims 1 – 16 and 19 – 22 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNI ASTACIO-OQUENDO whose telephone number is (571)270-5724. The examiner can normally be reached Monday - Friday, 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIOVANNI ASTACIO-OQUENDO/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        5/7/2022